DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the previous objections from the Non-Final Rejection (NF) are withdrawn due to the amendments.
With regards to the 112a for the enablement is withdrawn.
With regards to the previous 112b rejections from the NF are withdrawn due to the amendments to claims 1-2, 5-8.
Applicant’s arguments, see Pgs. 6-7, filed 5/3/22, with respect to multilateration have been fully considered and are persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The breath of claims 1/5 recites either option of internal or external sound sensors for multilateration ([0036]-[0039]). Applicants have support for external sound senors being used for TDOA/Multilateration. However, there is no support for the internal facing sound sensors being used for that purpose they are recited as being used to gather data from the body. Thus there is insufficient written description for these claims. The claims depending share this issue and are rejected for this issue as well. 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a plurality of sensor nodes comprising a plurality of an electrocardiogram, an electromyogram, or acoustic sensors” then recites “measuring muscle activation acoustically at each sensor node”. Thus in the first portion appears to make acoustic sensors one option followed by requiring the acoustic sensors. It’s unclear what sensors need to be present based on the claim language. It appears the acoustic sensors are necessary so Examiner would suggest amending the claim to include those explicitly while making ECG or EMG optional, similar to the “sensors comprising: . . .” of claim 5 to clarify. Furthermore, the claims depending from claim 1 share this issue and are rejected for the same reason. 

Claim 5 recites “wherein one of the plurality of microphones is positioned to face the user's body, and wherein another of the plurality of microphones is positioned to face away from the user's body” and “wherein the sensor nodes and master node are collectively configured to perform multilateration to locate an acoustic source”. The second portion recites an acoustic source the claim does not recite which of the microphone(s) are picking up this acoustic source. As discussed in the 112a, from the spec it is only described as using the external microphones. The claim does not clearly define what microphones are receiving the acoustic source thus not clearly defining the metes and bounds of the claim. Therefore, the claim is indefinite. The claims depending from this claim share this issue and are also indefinite.

Claim 5 recites “plurality of sensor nodes” and later recites “sensor node(s)” the second recitation would appear to be stating there is a sensor node instead of a plurality in at least one interpretation thus it’s unclear if this is meaning to be referring to the sensor nodes or an individual node of the plurality or some other sensor node. For this reason claim 5 does not clearly define the metes and bounds of what is claimed and is indefinite. The claims depending from claim 5 share this issue and are also indefinite. 

Claim 5 recites “sensor node(s) comprising a plurality of sensors and a wireless antenna; the sensors comprising”, “wherein one of the plurality of microphones is positioned to face the user's body, and wherein another of the plurality of microphones is positioned to face away from the user's body;” and “wherein the sensor nodes and master node are collectively configured to perform multilateration to locate an acoustic source.” First, its unclear if “the sensors” is referring to the sensors for each node or the sensors spread across the plurality of sensor nodes. Put another way its unclear if each of the sensor node is required to have (1) a plurality of microphones and, (2) one or more gyroscope and/or an accelerometer; or if one of the sensor nodes has a plurality of microphones and another sensor node has a gyroscope and/or an accelerometer. Second, related to first, for multilateration there needs to be more than one external facing microphone for comparison of the arrival times, thus if there are not at least two sensor nodes with external facing microphones its unclear how the TDOA can be achieved. For this reason claim 5 does not clearly define the metes and bounds of what is claimed and is indefinite. The claims depending from claim 5 share this issue and are also indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20190365263 to Raj see the NF rejection; US 20190231262 to Nasry see the NF rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M./Examiner, Art Unit 3792        

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792